Case: 1:20-cv-02093 Document #: 24-1 Filed: 04/06/20 Page 1 of 3 PageID #:389




 PLAINTIFF’S DRAFT PROPOSED REMEDIAL PLAN RELATED TO THEIR
  REQUEST FOR A TEMPORARY RESTRAINING ORDER/PRELIMINARY
                         INJUNCTION

1. IDENTIFICATION OF INDIVIDUALS ELIGIBLE FOR IMMEDIATE
   TRANSFER TO FURLOUGH OR HOME DETENTION: Within three days of the
   date of the order, the Illinois Department of Corrections will identify all people in the
   physical custody of IDOC and who are vulnerable due to underlying medical condition or
   age, within these categories:
                 i.      People who have a pre-existing condition and have an increased risk
                         of serious harm or death from COVID-19 as result of that condition.
                         Pre-existing conditions include but are not limited to people with
                         respiratory conditions including chronic lung disease or moderate to
                         severe asthma; people with heart disease or other heart conditions;
                         people who are immunocompromised as a result of cancer,
                         HIV/AIDS, or any other condition or related to treatment for a
                         medical condition; people with chronic liver or kidney disease or
                         renal failure (including hepatitis and dialysis patients); people with
                         diabetes, epilepsy, hypertension, blood disorders (including sickle
                         cell disease), inherited metabolic disorders; people who have had or
                         are at risk of stroke; and people with any other condition specifically
                         identified by CDC either now or in the future as being a particular
                         risk for severe illness and/or death caused by COVID-19, and who
                         are eligible for medical furlough pursuant to 730 ILCS 5/3-11-1.
                 ii.      People who are medically vulnerable and have an increased risk of
                         serious harm or death from COVID-19 because they are 55 years of
                         age and older and who are eligible for medical furlough pursuant to
                         730 ILCS 5/3-11-1.


   Within three days of identifying individuals eligible for furlough, or transfer, IDOC shall
   collect information from each individual for identifying potential host sites.

2. Within 7 days of the date of this order, the IDOC will use its discretion to transfer
   individuals identified pursuant to the above to medical furlough or home detention:

   Every person identified pursuant to paragraph 1 of this order with an available host site
   will be removed from the correctional center via the mechanism determined by IDOC as
   most appropriate (such as medical furlough or transfer to home detention) unless the
   IDOC determines, with the approval of the special master, that an individual’s furlough
   or transfer would pose a substantial danger to the physical safety of an identifiable person
   or persons that outweighs the threat to the individual’s health and the public health threat
   posed by their continued incarceration. Assessment of the safety risk must be based on an
Case: 1:20-cv-02093 Document #: 24-1 Filed: 04/06/20 Page 2 of 3 PageID #:390




   individualized analysis, and not categorical exclusions (except those excluded offenses
   for furlough or transfer mechanisms under the law). In the event that the IDOC rejects a
   furlough or transfer to home detention to any person identified in Paragraph 1, IDOC will
   document their justification with specific and individualized concerns including those
   related to the individual’s institutional history and background.

3. FORMATION OF THE COVID-19 EMERGENCY RECORD REVIEW TASK
   FORCE. Class Counsel will, at IDOC’s request, form a Task Force comprised of up to
   150 pro-bono attorneys, legal assistants, social workers, law students and other qualified
   individuals, who report to the Special Master. The purpose of the Task Force is to assist
   the IDOC in conducting the record review necessary to effectuate the terms of this Order.
   The Task Force will function as follows:
              a. Class Counsel will work with the IDOC to recruit qualified Task Force
                  Members, who have demonstrated high ethical standards and the requisite
                  skills needed to contribute to the Task Force;
              b. IDOC will execute the required agreements to allow the Task Force to
                  access and review the relevant records. This may include, but is not
                  limited to, submitting an Agreed Order to this Court that will permit Task
                  Force Members to review protected health information as permitted by the
                  Health Insurance Portability and Accountability Act of 1996 Public Law
                  104-191 (1996) (“HIPPA”). Task Force Members shall work under the
                  supervision and control of the Special Master and shall be required to
                  execute requisite confidentiality agreements;
              c. Task Force members shall prepare one to two page summaries of the files
                  of each individual reviewed regarding the individual’s medical condition,
                  current disability, institutional record, relevant history and background.
                  These summaries will be based on a form developed jointly by Class
                  Counsel and the IDOC;
              d. The Class Counsel and the IDOC shall collaborate on the form and content
                  of Task Force member training. No Task Force member shall begin their
                  record review without first completing this training;
              e. IDOC will rely on the Task Force summaries to review each individual
                  and make the decision required pursuant to ¶ 2. Nothing in this Agreed
                  Order limits the IDOC’s authority to order furlough, transfer to home
                  detention and/or release prior to the completion of any task force summary
                  or separate from the process required by this Order.

4. Appointment of a Special Master. The Parties agree to the appointment of a Special
   Master, to be jointly selected by the parties. The Special Master shall have extensive
   experience in management and a general familiarity with corrections and/or the justice
   system and/or the public health system. The Special Master shall have the discretion to
   consult with individuals with expertise in corrections, public safety and public health, as
   needed. The Special Master shall have the following responsibilities:
Case: 1:20-cv-02093 Document #: 24-1 Filed: 04/06/20 Page 3 of 3 PageID #:391




              a. Reviewing IDOC’s denial of medical furlough to any medically
                 vulnerable person on the basis of public safety concerns. If the special
                 master disagrees with the IDOC’s determination, the IDOC shall grant the
                 individual medical furlough;
              b. At the request of the IDOC, making recommendations about transfer, or
                 furlough decision for any individual or groups of individuals;
              c. Managing and overseeing the work of the Task Force, to include but not
                 limited to establishing strict timelines and instituting quality control
                 procedures;
              d. Collaborating with Class Counsel to develop and distribute resources
                 related to housing and public benefits for those who are furloughed
                 pursuant to the terms of this Order and to deploy any resources and
                 or/knowledge Class Counsel can offer to mitigate practical and logistical
                 barriers.
              e. Managing the IDOC host site approval process for all class members and
                 ensuring that the process is efficient, fair and comports to the requirements
                 of this Order.

5. CLASS COUNSEL ACCESS AND REPORTING. The IDOC shall provide to Class
   Counsel the names, IDOC numbers and facilities of every person in IDOC custody who
   is eligible for release, transfer and medical furlough under the terms of this Order, and
   shall provide Class Counsel with the names of any such person who it deems not eligible
   for relief under Paragraph 2 for any reason, including lack of a host site. The IDOC will
   further provide Class Counsel with the names and prisoner IDOC numbers of all people
   medically furloughed and/or transferred to home detention pursuant to this Order every
   48 hours. The IDOC and Class Counsel will collaborate to seek and necessary HIPPA
   related orders from the Court to facilitate information sharing.
